DETAILED ACTION
This action is responsive to amendments filed 22 November 2021. Examiner acknowledges amendments to claims 1, 4, 6, 19, and 20, the cancellation of claims 18 and 21-22. Claims 1-17 and 19-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittchow (US-20130109933-A1, previously presented) in view of Nunez (US-20080281212-A1, previously presented) and Potyrailo (US-20120116683-A1, previously presented).
Regarding claim 1, Wittchow teaches a system (i.e., a system [Abstract]) comprising: a medical device (i.e., an implant [0047]); and a resonator 121 coupled to the medical device (the microsensor may be provided with an electric resonator 121 [0057]), the resonator including a passive electrical circuit (The microsensor is preferably designed as a purely passive sensor [0015]) formed of a conductive trace 132 (conductor tracks of the planar coil 132 [0062]; the planar coil 132 shown in FIG. 3 can also be used in the electric resonator 121 [0061]) and configured to resonate at a resonant frequency in a radio frequency range (the capacitor of an electric resonator [0026]; The capacitance of the capacitor preferably ranges between 5 pF and 20 pF, and the inductance of the coil preferably ranges between 
However, Wittchow fails to explicitly disclose that the reader is configured to detect two or more resonant frequencies from the resonator and determine a type of biological material accumulated on the resonator based on a magnitude and a phase of each of the two or more resonant frequencies. In a relevant area, Nunez teaches the reader is configured to detect two or more resonant frequencies of the resonator (one or more sensors 124 sense a different parameter, resonate at a different frequency, and/or have a signal that may be readily differentiated from other sensors 124 when the signal is received by the receiver [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the reader be configured to detect two or more resonant frequencies of the resonator as taught by Nunez in order to measure multiple parameters or signals at the same time.
However, the combination of Wittchow in view of Nunez fails to explicitly disclose that the reader is configured to determine a type of biological material accumulated on the resonator based on changes to one or more resonant frequencies. In a relevant area, Potyrailo teaches the reader 24 (a reader 24 [0057]) is configured to determine a type of biological material accumulated on the resonator 12 (measurement of biological particles in the proximity or in contact with the sensor [0033]; the 
It would have also been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the reader be configured to determine a type of biological material accumulated on the resonator based on changes to one or more resonant frequencies as taught by Potyrailo in order to diagnose a patient from the determination of the type of accumulated biological material.
Regarding claim 2, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, wherein the medical device includes at least one of a catheter (a catheter [Abstract]).
Regarding claim 3, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, further comprising a biocompatible material 126 disposed about the resonator to separate the conductive trace from a physiological environment (insulating passivation layer and/or a coating 126 has the same, or at least similar, population properties as the surface of the implant body [0058; Fig 5; see also 0038 for biocompatible materials and properties of the implant body]).
Regarding claim 4, Wittchow in view of Nunez and Potyrailo teaches the system of claim 3, wherein the biocompatible material includes a thin biocompatible coating that does not fill a sensing volume about the resonator (A thin film made of Parylene (for example Parylene-C) is particularly suited. Other inert polymers such as polyurethanes, silicones, Teflon or acrylates are also suitable [0027 – the thin film would not fill a sensing volume as it inserted into the heart]).
Regarding claim 5, Wittchow in view of Nunez and Potyrailo teaches the system of claim 3, wherein the biocompatible material has a thickness in a region above the passive electrical circuit less than a second thickness of the conductive trace (a strip electrode can, for example, have a thickness b ranging between 10 μm and 20 μm [0057]; The thickness c of the coating 126 over the electrodes 123 ranges between 1 μm and 10 μm [0058]).

Regarding claim 7, Wittchow in view of Nunez and Potyrailo teaches the system of claim 3, but Wittchow fails to explicitly disclose that the biocompatible material forms a thin, low-permittivity barrier between the passive electrical circuit and a sensing volume.
However, Wittchow teaches a similar limitation where “the coating over the electrode preferably ranges between 1μ and 10 μm, with layers that predominantly comprise Parylene [0028]”. The “coating over the electrode” is relatively thin and is made of a biocompatible material. It would be obvious that the thinness of the material would result in a low-permittivity barrier. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the biocompatible material form a thin, low-permittivity barrier between the passive electrical circuit and a sensing volume in order to prevent the biocompatible material from attenuating a measured signal and therefore measure a stronger signal.
Regarding claim 8, Wittchow in view of Nunez and Potyrailo teaches the system of claim 3, wherein an exterior surface of the biocompatible material is formed of a material (A thin film made of Parylene [0027]) selected to accumulate a deposition of a predetermined biomaterial (causes the endothelial cells to grow directly on the surface of the device [0020]) at a rate correlated to an accumulation of the predetermined biomaterial on a region of interest on the medical device (causes the endothelial cells to grow directly on the surface of the device, whereby very exact results in terms of the endothelialization can be achieved [0020]).
Regarding claim 9, Wittchow in view of Nunez and Potyrailo teaches the system of claim 8, wherein the predetermined biomaterial includes endothilialization (endothelialization [0020]).

Regarding claim 13, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, wherein the conductive trace is a metal trace formed of at least one of copper, gold, and silver (The electrodes can therefore comprise a metal (Ag, Au, Cu, Al, …)[0057]).
Regarding claim 15, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, further comprising a non-conductive substrate for the conductive trace (electrodes 123 can be disposed, for example, as strip electrodes on a film 125 [0057 – while the film is not said to be non-conductive, it would be inherent to prevent short circuiting of the conductive trace]).
Regarding claim 16, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, but Wittchow fails to explicitly disclose that the passive electrical circuit is configured to resonate at two or more different resonant frequencies. In a relevant area, Nunez teaches the passive electrical circuit is configured to resonate at two or more different resonant frequencies (one or more sensors 124 sense a different parameter, resonate at a different frequency [0057].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the passive electrical circuit be configured to resonate at two or more different resonant frequencies as taught by Nunez in order to measure multiple parameters or signals at once.
Regarding claim 17, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, but Wittchow fails to explicitly disclose that the passive electrical circuit includes two or more separate passive electrical circuits, each having a different resonant frequency. In a relevant area, Nunez teaches that the passive electrical circuit includes two or more separate passive electrical circuits 124, each having a different resonant frequency (one or more sensors 124 sense a different parameter, resonate 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the passive electrical circuit be configured to resonate at two or more different resonant frequencies as taught by Nunez in order to measure multiple parameters or signals at once.
Regarding claim 19, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, but Wittchow fails to explicitly disclose that the reader measures one or more resonant frequencies using at least one of a sinusoidal excitation, a frequency sweep, a broadband excitation, and one or more phase locked loops. In a relevant area, Nunez teaches the reader measures one or more resonant frequencies using one or more phase locked loops (The output of the tuned amplifier feeds a phase-locked-loop (PLL) circuit that includes a sample-and-hold (S/H) feedback amplifier circuit. the S/H is used to update the PLL to the most recently received sensor frequency after each time the resonating sensor device is energized [0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the reader measures one or more resonant frequencies using one or more phase locked loops as taught by Nunez in order to power and read a passive wireless circuit.
Claims 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittchow in view of Nunez and Potyrailo as applied to claim 1 above, and further in view of Rogers (US-9691873-B2, previously presented).

Regarding claim 11, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, but Wittchow fails to explicitly disclose that the passive electrical circuit includes a two-layer circuit. In a relevant area, Rogers teaches the passive electrical circuit includes a two-layer circuit ([Figs. 3a-3c]).

Regarding claim 12, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, but Wittchow fails to explicitly disclose that the passive electrical circuit includes at least one non-planar feature. In a relevant area, Rogers teaches the passive electrical circuit includes a two-layer circuit ([Figs. 3a-3c).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the passive electrical circuit include a two-layer circuit as taught by Rogers in order to improve inductor characteristics.
Regarding claim 20, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1 (see rejection of claim 1 above), the reader further comprising: a resonant frequency detection circuit operable to detect a response of the resonator to the time varying electromagnetic field, including at least one of a phase change and a magnitude change in a driving point impedance for the resonator resulting from the accumulated biological material on the resonator (the degree of endothelialization, are determined, for example, based on the frequency shift of the resonator and/or the attenuation of the signal and/or the decrease in the quality of the resonator [0033]); and a memory; and a processor configured execute computer executable instructions stored on the memory to perform the step of calculating at least one of an extent and the type of the accumulated biological material based on the response (the processor integrated therein, or connected thereto, calculate the degree of endothelialization based on the signals received from the microsensor [0032]). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to include a circuit operable to create a time varying electromagnetic field as taught by Rogers in order to provide power to passive wireless components.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittchow in view of Nunez and Potyrailo as applied to claim 1 above, and further in view of Werner (US-20080135614-A1, previously presented).
Regarding claim 14, Wittchow in view of Nunez and Potyrailo teaches the system of claim 1, but Wittchow fails to explicitly disclose that the conductive trace is formed of polypyrrole. In a relevant area, Werner teaches that the conductive trace is formed of polypyrrole (A chemoresistive and/or bioresistive material can be used to modify an RFID tag [0023]; Example materials that may be used in chemoresistive elements, include polymers such as conducting polymers, poly(pyrrole) [0060]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wittchow to have the conductive trace be formed of polypyrrole as taught by Werner in order to provide a conductive material that does not degrade in a living body (Wernre, [0023], [0060]).
Response to Arguments
Applicant’s arguments filed 22 November 2021, with respect to the 35 U.S.C. 112 and 35 U.S.C. 101 rejections set forth in the previous action (Applicant’s Remarks, Page 6) have been fully considered 
Applicant's arguments regarding the 35 U.S.C. 102 rejection of independent claim 1 (Applicant’s Remarks, Pages 6-8) have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Regarding the amended limitation of claim 1, wherein the reader “is configured to detect two or more resonant frequencies of the resonator”, Nunez is used to teach this limitation, while the limitation of the reader being configured to “determine a type of biological material accumulated on the resonator based on changes to one or more resonant frequencies” is taught by Potyrailo (see 35 U.S.C. 103 rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791